In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00149-CV
      ___________________________

   IN THE INTEREST OF M.G., A CHILD



   On Appeal from the 231st District Court
           Tarrant County, Texas
       Trial Court No. 231-679094-20


Before Sudderth, C.J.; Womack and Wallach, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

       Appellant S.C. (Mother) appeals the trial court’s final order terminating her

parental rights to M.G. (Mark).1 Because we find no arguable grounds for reversal, we

affirm the trial court’s termination order.

       In June 2019, the Texas Department of Family and Protective Services

(Department) initiated this proceeding to terminate the parent–child relationship

between E.G. (Father) and S.C. and their child, Mark. On the morning of the final

hearing, E.G. filed an affidavit of relinquishment of his parental rights to Mark.

       After conducting a final hearing, the trial court found that termination of

E.G.’s and S.C.’s parental rights was in Mark’s best interest. See Tex. Fam. Code Ann.

§ 161.001(b)(2). The trial court also found grounds to terminate E.G.’s and S.C.’s

parental rights. As to E.G., the trial court found that E.G. had executed an affidavit

of relinquishment of parental rights pursuant to Texas Family Code Section

161.001(b)(1)(K). See id. § 161.001(b)(1)(K). The trial court found that S.C. had 1)

knowingly placed or knowingly allowed Mark to remain in conditions or surroundings

which had endangered Mark’s physical or emotional well-being pursuant to Section

161.001 (b)(1)(D); 2) engaged in conduct or knowingly placed Mark with persons who

had engaged in conduct which had endangered Mark’s physical or emotional well-

being pursuant to Section 161.001(b)(1)(E); and 3) failed to comply with the

      We use aliases to refer to the child and her family members. See Tex. Fam.
       1

Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b)(2).


                                              2
provisions of a court order that specifically established the actions necessary for S.C.

to obtain the return of Mark who has been in the permanent or temporary managing

conservatorship of the Department for not less than nine months as a result of Mark’s

removal from the parent under Chapter 262 for the abuse or neglect of Mark,

pursuant to Section 161.00(b)(1)(O).     See id. § 161.001(b)(1)(D),(E),(O).    Mother

timely appealed from the trial court’s termination order.

      On July 6, 2021, S.C.’s appointed appellate counsel filed a brief and

corresponding motion to withdraw, stating that she had conducted a professional

evaluation of the record and had concluded that there are no arguable grounds to

support an appeal of the trial court’s termination order and that the appeal is

frivolous. Counsel’s brief presents the required professional evaluation of the record

demonstrating why there are no reversible grounds on appeal and referencing any

grounds that might arguably support the appeal. See Anders v. California, 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex.

App.—Fort Worth 2003, order) (holding Anders procedures apply in parental-

termination cases), disp. on merits, 2003 WL 2006583, at *1–3 (Tex. App.—Fort Worth

May 1, 2003, no pet.) (mem. op.). Further, counsel informed S.C. of her right to

request the record and to file a pro se response. See Kelly v. State, 436 S.W.3d 313,

318–20 (Tex. Crim. App. 2014). In addition, this court informed S.C. of those rights

and gave her the opportunity to file a response on her own behalf, and though she did



                                           3
not do so within the time allotted, we construe a letter she filed to be her brief. The

Department notified us that it would not be filing a brief.

      In reviewing a brief that asserts an appeal is frivolous and that fulfills the

requirements of Anders, this court is obligated to undertake an independent

examination of the record to determine if any arguable grounds for appeal exist. See

In re C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied) (citing

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991)). Having carefully

reviewed the record, the Anders brief, and S.C.’s pro se response, we conclude there

are no arguable grounds for reversal; thus, we agree with counsel that S.C.’s appeal is

frivolous. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied).

We affirm the trial court’s order of termination. See Tex. R. App. P. 43.2(a).

      We deny counsel’s motion to withdraw in light of the supreme court’s decision

in In re P.M. because counsel has not shown “good cause” other than her

determination that an appeal would be frivolous. See 520 S.W.3d 24, 27 (Tex. 2016);

In re C.J., 501 S.W.3d at 255. The supreme court has held that in cases such as this,

“appointed counsel’s obligations [in the supreme court] can be satisfied by filing a

petition for review that satisfies the standards for an Anders brief.” P.M., 520 S.W.3d

at 27–28.

                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: September 23, 2021

                                           4